McKinney, J.:
In the chancery court a deposition was objected to and exceptions filed before the clerk and master on account of the deponent’s interest. The clerk and master sustained the exception, and the adverse party appealed from his decision to the chancellor.
The record does not show any disposition of the question by the chancellor; but the clerk certifies the depositions as having been read on the trial.
The objection as to interest was that the deponent had been a vendor of the land in dispute; but the record does not show that he was a vendor with general warranty. This is not a good objection to the competency of the witness. (1)
The clerk and master is not the proper tribunal to decide questions of .competency, and it is not necessary to revise or reverse his orders on that subject. They are a nullity.
Where on a sale of land the true boundary of the land was shown, but in drawing the deed more was included by mistake, the vendor will not be entitled to any compensation in equity.*

 Note. The record in this case not being accessible tome, I have been unable to make a statement of the case; and hence the precise-nature of the transaction to which this last paragraph refers may not sufficiently appear. I have, however, thought 'this dictum of Judge McKinney worth preserving. And see Neal v. Allison, Infra. — Raporter.


 As to incompetency by reason of interest, see Coll v. Haun. Supra, (1) sub. fin.